RECEIVED
. UNITED STATES DISTRICT COURT
OCT - 3 2019 WESTERN DISTRICT OF LOUISIANA

TONT'H. MOORE. CLERK ALEXANDRIA DIVISION

WESTERN DISTRICT OF LOUISIAN

ALFMABIDEIA LOLUSIAnA

 

 

J
THADDYEUS AARON CASE NO. 18-CV-0133
DIXON, SR., ET AL.
VS. JUDGE DRELL
KEATON A. SPURLIN, ET AL. MAG. JUDGE PEREZ-MONTES
JUDGMENT

Before the court is the Report and Recommendation of the Magistrate Judge previously
filed herein (Doc. 98), as well as Plaintiffs’ subsequent “Motion for Leave to File Third Amended
and Restated Petition for Damages” in response thereto. (Doc. 100). The Report and
Recommendation recommends the partial grant of the underlying “Partial Motion to Dismiss
Under Rule 12(B)(6)” filed by Defendant FCA US LLC (“FCA”), dismissing Plaintiffs’ non-
LPLA claims and their LPLA breach of express warranty claim against FCA. (Doc. 72).

After a de novo review of the record, noting the absence of objection to the Report and
Recommendation, and having determined that the findings and recommendations are correct under
applicable law, the court adopts the Report and Recommendation, except as it relates to Plaintiffs’
LPLA claims for breach of express warranty. The court finds that Plaintiffs’ motion for leave to
amend should be and is hereby GRANTED. Plaintiffs’ proposed third amended complaint
includes allegations conforming to the standard applicable to them at this stage of litigation, raising
their right to relief “above the speculative level.” (Doc. 100-1 at 9] 32-34; Ashcroft v. Iqbal, 556

U.S. 662 (2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007)). Thus, the court declines

 

to adopt the portion of the Report and Recommendation recommending dismissal of Plaintiffs’
LPLA claims for breach of express warranty, finding that Plaintiffs’ recent amendment entitles
them to proceed on such claims at this stage of litigation. Given these findings, it is hereby

ORDERED that Defendant’s “Partial Motion to Dismiss” (Doc. 72) is DENIED in part as
to Plaintiffs’ LPLA claims and GRANTED in part as to all non-LPLA claims for the reasons stated
in the Report and Recommendation, which we find comports with applicable law and
jurisprudence and to which we again note no objection was filed.

nag
THUS DONE AND SIGNED this 3. day of October, 2019 at Alexandria, Louisiana.

a

DEE D. DRELL, JUDGE
UNITED STATES DISTRICT JUDGE
